NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANDRE HOSKINS,                                  No. 16-35880

                Plaintiff-Appellant,            D.C. No. 2:16-cv-01055-RSM

 v.
                                                MEMORANDUM*
UNITED STATES GOVERNMENT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ricardo S. Martinez, Chief Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, HAWKINS, and TASHIMA, Circuit Judges.

      Andre Hoskins appeals pro se from the district court’s order dismissing his

action alleging various federal claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under Fed. R. Civ. P. 12(b)(6). Lukovsky

v. City & County of San Francisco, 535 F.3d 1044, 1047 (9th Cir. 2008). We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Hoskins’ request for oral
argument, set forth in his opening brief, is denied.
affirm.

      The district court properly dismissed Hoskins’ action as time-barred,

because Hoskins filed this action years after the applicable statute of limitations

had run. See 17 U.S.C. § 507(b) (three year statute of limitations for copyright

infringement claims); Pincay v. Andrews, 238 F.3d 1106, 1108 (9th Cir. 2001)

(four year statute of limitations for civil Racketeer Influence and Corrupt

Organization claims); see also Wash. Rev. Code § 4.16.080(2) (three year statute

of limitations for personal injury claims); Pickern v. Holiday Quality Foods Inc.,

293 F.3d 1133, 1137 n.3 (9th Cir. 2002) (for claims under the Americans with

Disabilities Act, courts apply the statute of limitations for the most analogous state

law); McDougal v. County of Imperial, 942 F.2d 668, 673-74 (9th Cir. 1991) (§

1983 and § 1985 claims are governed by forum state’s statute of limitations for

personal injury actions).

      The district court did not abuse its discretion by denying Hoskins’ motion to

compel interrogatories. See Hallet v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002)

(setting forth standard of review and describing trial court’s broad discretion to

deny discovery).

      We do not consider documents and facts not presented to the district court.

                                          2                                    16-35880
See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           3                                   16-35880